--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


This AMENDMENT NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”), dated as of December 14, 2012, is by and
among AIR METHODS CORPORATION, a Delaware corporation (“AMC”), ROCKY MOUNTAIN
HOLDINGS, L.L.C., a Delaware limited liability company (“RMH”), MERCY AIR
SERVICE, INC., a California corporation (“Mercy”), LIFENET, INC., a Missouri
corporation (“Lifenet”), FSS AIRHOLDINGS, LLC, a Delaware limited liability
company (“FSS”), CJ SYSTEMS AVIATION GROUP, INC., a Pennsylvania corporation
(“CJ Systems”), AIR METHODS TRANSPORT COMPANY, a Delaware corporation (“AMTC”),
UNITED ROTORCRAFT SOLUTIONS, LLC, a Texas limited liability company (“URS”),
SPECIAL JET SERVICES, LLC, a Delaware limited liability company (“SJS”), OF AIR
HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), OMNIFLIGHT
HELICOPTERS, INC., a Texas corporation (“Omni Helicopters”), OMNIFLIGHT
HELICOPTER SERVICES, INC., a Delaware corporation (“Omni Services”), OMNI
TRANSPORT SYSTEMS, ALABAMA, LLC, a Nevada limited liability company (“Omni
Alabama”), OMNI TRANSPORT SYSTEMS, CHARLESTON, LLC, a Nevada limited liability
company (“Omni Charleston”), NATIVE AIR SERVICES, INC., a Nevada corporation
(“Native Air”), NATIVE AMERICAN AIR AMBULANCE, INC., a Nevada corporation
(“Native Ambulance Inc.”), NATIVE AMERICAN AIR AMBULANCE, LLC, a Delaware
limited liability company (“Native Ambulance LLC”), ENCHANTMENT AVIATION, INC.,
a New Mexico corporation (“Enchantment”), OTS (SUB), LLC, an Alabama limited
liability company (“OTS”, and together with AMC, RMH, Mercy, Lifenet, FSS, CJ
Systems, AMTC, URS, SJS, Holdings, Omni Helicopters, Omni Services, Omni
Alabama, Omni Charleston, Native Air, Native Ambulance Inc., Native Ambulance
LLC, and Enchantment, each individually a “Borrower” and collectively, the
“Borrowers”), KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacities, “Agent”), PNC BANK,
National Association, as a Lender, as Joint Lead Arranger and Documentation
Agent, BBVA COMPASS BANK, as a Lender, as Joint Lead Arranger and Co-Syndication
Agent, BANK OF AMERICA, N.A., as a Lender, as Joint Lead Arranger and
Co-Syndication Agent and the other Lenders party to the Loan Agreement.
 
RECITALS


A.           Pursuant to a certain Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated as of July 5, 2011, as amended by that certain
Joinder and Amendment No. 1 to Amended and Restated Revolving Credit, Term Loan
and Security Agreement, dated as of August 1, 2011 (together, the “Loan
Agreement”), by and among Borrowers, the Agent, and the Lenders, Borrowers
incurred certain loans from Lenders.
 
B.           Borrowers have requested that certain amendments be made to the
Loan Agreement, which Lenders are willing to make pursuant to the terms and
conditions set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
C.           Any capitalized terms used but not defined in this Amendment shall
have the meanings given to such terms in the Loan Agreement.
 
AGREEMENT


1.             Definitions.
 
(a)           Section 1.1 of the Loan Agreement is amended by adding thereto the
following new definitions, which shall read in their entireties as follows:
 
“Amendment No. 2” means the Amendment No. 2 to this Agreement, dated as of
December 14, 2012.
 
“Amendment No. 2 Effective Date” means December 14, 2012.
 
“Disqualified Capital Stock” means any equity security, other than the common
stock of AMC, that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable) or upon the happening of any
event or condition, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other equity security that would constitute Disqualified
Capital Stock; provided, that if such equity security is issued pursuant to a
plan for the benefit of AMC or by any such plan to employees of a Borrower, such
equity security shall not constitute Disqualified Capital Stock solely because
it may be required to be repurchased by AMC in order to satisfy applicable
statutory or regulatory obligations.
 
“Original Term Loan” has the meaning provided in Section 2.2(a).
 
“Special Dividend” has the meaning provided in Section 9.6.
 
(b)           The definition of “Consolidated Fixed Charges” found in Section
1.1 of the Loan Agreement is amended to read in its entirety as follows:
 
“Consolidated Fixed Charges” means, with respect to Borrowers and the
Consolidated Subsidiaries for any twelve-month period ending on the date of
computation thereof, the sum, without duplication, of (a) Consolidated Interest
Expenses; (b) the aggregate amount of income taxes paid in cash during the
period, (c) Scheduled Debt Payments, (d) all rents paid during the period with
respect to operating leases plus any unfavorable lease amortization, (e) Capital
Expenditures, excluding Early Lease Buy-Outs funded with Liquidity, and (f)
Restricted Payments, less the aggregate amount of the Special Dividend to the
extent the Special Dividend is included in the calculation of Restricted
Payments.
 
(c)           The definition of “Revolving Credit Maturity Date” found in
Section 1.1 of the Loan Agreement is amended to read in its entirety as follows:
 
“Revolving Credit Maturity Date” means December 14, 2017.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The definition of “Term Loan Amount” found in Section 1.1 of the
Loan Agreement is amended to read in its entirety as follows:
 
"Term Loan Amount" means (i) Two Hundred Eighty Seven Million Five Hundred
Thousand Dollars ($287,500,000) plus (ii) the principal amount of any
Incremental Term Loan made pursuant to Section 2.3.
 
(e)           The definition of “Term Loan Maturity Date” found in Section 1.1
of the Loan Agreement is amended to read in its entirety as follows:
 
“Term Loan Maturity Date” means December 14, 2017.
 
2.             Additional Term Loan.
 
a.           Section 2.2(a) of the Loan Agreement is hereby amended to read in
its entirety as follows:
 
“(a)           Amount.  On or about August 1, 2011, Lenders made an advance to
Borrowers in an aggregate principal amount equal to $200,000,000, the
outstanding principal balance of which immediately prior to the Amendment No. 2
Effective Date is $187,500,000 (the “Original Term Loan”). On the Amendment No.
2 Effective Date, subject to the terms and conditions set forth in this
Agreement, Lenders agree to make an advance to Borrowers in an additional amount
equal to $100,000,000 (together with the Original Term Loan and any Incremental
Term Loan pursuant to Section 2.3, the “Term Loan”), which shall be evidenced by
promissory notes in favor of each Lender in the form attached to Amendment No. 2
as Exhibit B (the “Term Note”). No amounts repaid by Borrowers under the Term
Loan may be reborrowed.”
 
b.           Section 2.2(c) of the Loan Agreement is hereby amended to read in
its entirety as follows:
 
“(c)           Repayment of Principal.  Borrowers promise to pay to Lenders the
outstanding principal of the Term Loan as follows:  (A) (1) beginning on March
31, 2013, four equal quarterly payments in an aggregate amount equal to 5% of
the Term Loan Amount, (2) beginning on March 31, 2014, four equal quarterly
payments in an aggregate amount equal to 5% of the Term Loan Amount, (3)
beginning on March 31, 2015, four equal quarterly payments in an aggregate
amount equal to 7.5% of the Term Loan Amount, (4) beginning on March 31, 2016,
four equal quarterly payments in an aggregate amount equal to 7.5% of the Term
Loan Amount, and (5) beginning on March 31, 2017, three equal quarterly payments
in an amount equal to 2.5% per quarter of the Term Loan Amount, which payments
shall be due and payable on the last Business Day of each Fiscal Quarter and (B)
in full upon the earliest to occur of (1) termination of this Agreement, (2)
acceleration of the time for payment of the Indebtedness pursuant to this
Agreement or (3) the Term Loan Maturity Date.”
 
 
3

--------------------------------------------------------------------------------

 
 
3.             Increase of Incremental Loans.  Section 2.3(a) of the Loan
Agreement is hereby amended to read in its entirety as follows:
 
“(a) Notwithstanding anything to the contrary contained in this Agreement and
provided all of the conditions set forth in Section 7.1(c) have been satisfied,
upon notice to Agent (which shall promptly notify the Lenders and the Eligible
Financial Institutions), Borrowers may, prior to the earlier of the Revolving
Credit Maturity Date and the Term Loan Maturity Date, from time to time request
an increase in the Total Revolving Credit Commitment or the Term Loan Amount by
a minimum amount of $15,000,000 on each occasion and not to exceed $100,000,000
in the aggregate (any such increase in the Term Loan Amount, an “Incremental
Term Loan” and any such increase in the Revolving Credit Commitment an
“Incremental Revolving Loan Commitment” and such loan an “Incremental Revolving
Loan” and together with the Incremental Term Loan, each an “Incremental Loan”),
provided that:
 
i)           the final maturity date of any Incremental Term Loan shall be no
earlier than the Term Loan Maturity Date;
 
ii)           the Revolving Credit Maturity Date shall not be modified by the
increase in the Revolving Credit Commitment with the Incremental Revolving Loan
Commitment;
 
iii)           the interest rate margins and, subject to clause (i) above,
amortization with respect to any Incremental Term Loan, for any Incremental Loan
shall be determined by Borrowers and Lenders under such Incremental Loan
provided that if the interest rate margin in respect of any Incremental Loan
exceeds the Applicable Margin for the Term Loan or the Revolving Loans, as
applicable, then the Applicable Margin for Term Loan or the Revolving Loans, as
applicable, shall be increased so that the interest rate margin in respect of
such loan is equal to the interest rate margin for the Incremental Loan; and
 
iv)           except as otherwise provided in this Section 2.3, the terms and
conditions applicable to any Incremental Loan shall be generally consistent with
the terms of the Term Loan, or Revolving Loan, as applicable, or as otherwise
reasonably satisfactory to the Agent and Borrowers.”
 
4.             Increase in Permitted Indebtedness. Section 9.2 of the Loan
Agreement is hereby amended to read in its entirety as follows:
 
“Section 9.2.  Debt.  Create, incur, assume, or suffer to exist any Debt, except
(a) for customary trade payables entered into in the ordinary course of
Borrowers’ business, (b) for lease or purchase or other financing or refinancing
of Aircraft (including the equipment that is a part thereof), (c) Consolidated
Debt identified on Schedule 9.2 or any refinancing thereof, (d) Consolidated
Debt incurred or assumed in connection with the OF Acquisition Agreement or
other acquisitions permitted under Section 9.5(a), (e) for amounts owed to
Lenders, (f) unsecured intercompany Indebtedness among the Borrowers and the
Domestic Subsidiaries, (g) performance, surety, bid, appeal or similar bonds
arising in the ordinary course of business, or (h) for other Debt not to exceed
$25,000,000 in the aggregate at any time outstanding; or sell any of Borrower's
Accounts, except (1) to Agent or (2) to any collection agency in the ordinary
course of such Borrower's business.”
 
 
4

--------------------------------------------------------------------------------

 
 
5.             Increase in Permitted Acquisitions Limit. Section 9.5(a) of the
Loan Agreement is hereby amended to read in its entirety as follows:
 
“(a)           Merge or consolidate with or into any corporation or other entity
or consummate any purchase or other acquisition of the capital stock or equity
interests in, or all or any portion of the property or assets or business of,
any other Person, except that, so long as Borrowers comply with Section 13.10,
(i) any Borrower may merge with a Domestic Subsidiary or another Borrower in a
transaction in which a Borrower is the surviving entity, (ii) the transactions
contemplated by the OF Acquisition Agreement may be completed, (iii)
subsidiaries of the OF Target may be liquidated and consolidated provided that
all of the assets of such subsidiaries are transferred to a Borrower in
accordance with applicable laws, and (iv) any Borrower may acquire all or a
substantial portion of the assets, stock or other ownership interest of any
Person if (A) the Person being acquired is engaged in, or the assets being
acquired are used in, the same business as is permitted under Section 8.8(c) or
another business reasonably related thereto , (B) at the time of and after
giving effect to such acquisition, no Default or Event of Default would exist,
(C) after giving effect to such transaction, Borrowers shall be in compliance
with Section 9.10, based on Borrowers' projected operations of the combined
entity; (D) the total consideration paid by Borrowers in connection with all
such acquisitions on or after the date of this Agreement is less than
$25,000,000; and (E) Agent obtains a first priority perfected security interest
in the assets comprising Collateral of the acquired entity, subject to Permitted
Encumbrances;”
 
6.             AMC Issuances.  Section 9.5(e) of the Loan Agreement is hereby
amended to read in its entirety as follows:
 
“(e)           except in connection with a joint venture as set forth in
subsection (c) above, issue or permit any of their Domestic Subsidiaries to
issue any additional securities except to a Borrower; provided, however, as long
as no Event of Default has occurred or would occur as a result thereof
(including compliance with all financial covenants after giving effect to such
payment), AMC shall be entitled to (i) issue AMC’s common stock under AMC’s
Second Amended and Restated 2006 Equity Compensation Plan or any successor or
supplemental equity incentive plan approved by AMC’s stockholders, and (ii)
issue other stock or equity instruments (other than Disqualified Capital Stock);
or”
 
7.             Restricted Payments.  Section 9.6 of the Loan Agreement is hereby
amended to read in its entirety as follows:
 
“9.6  Restricted Payment.  Make any Restricted Payment, other than, as long as
no Event of Default has occurred or would occur as a result thereof (including
compliance with all financial covenants after giving effect to such payment),
(i) repurchases of outstanding stock or other equity interests of AMC from time
to time in amounts not to exceed $100,000,000 in the aggregate after the
Amendment No. 2 Effective Date during the term of this Agreement, provided,
however, that Borrowers shall maintain Liquidity under the Revolving Facility of
at least $40,000,000 after giving effect to each such repurchase, and (ii) a
cash dividend to the stockholders of AMC in an amount not to exceed $92,000,000
payable on or around December 28, 2012 (the “Special Dividend”).”
 
 
5

--------------------------------------------------------------------------------

 
 
8.             Loan Commitment Exhibit. Exhibit A (Lenders and Applicable
Commitment Percentages) to the Loan Agreement is hereby amended and replaced by
the Exhibit A attached to this Amendment.
 
9.             Notes.  Pursuant to this Amendment, the outstanding Promissory
Notes (Term) are being replaced with Amended and Restated Promissory Notes
(Term), the form of which is attached hereto as Exhibit B, and such notes are
the Term Notes as defined in the Loan Agreement.
 
10.           Loan Agreement.  Except as specifically amended herein, all terms
and provisions of the Loan Agreement shall remain in full force and effect.
 
11.           Conditions Precedent.  The terms of this Amendment shall become
effective only when each of the following conditions has been completely
satisfied as determined by Agent in its sole discretion:
 
(a)           Documents.  Lender shall have received each of the following
agreements, instruments and other documents, in each case in form and substance
acceptable to Lender in its reasonable discretion:
 
(i)            this Amendment duly executed and delivered by Borrowers, Agent,
and Lenders;
 
(ii)           the Amended and Restated Promissory Notes (Term) referred to in
paragraph 8.
 
(iii)           a duly executed and delivered legal opinion from Davis Graham &
Stubbs LLP;
 
(iv)          a duly executed and delivered Secretary’s Certificate for each
Borrower, including constituent documents, good standing certificates, and
resolutions and consents acceptable to Agent in its reasonable discretion;
 
(v)           an Officer's Certificate as to accuracy of representations and
warranties in all material respects and stating that no event has occurred since
December 31, 2011 that has caused a Material Adverse Effect;
 
(vi)          a financial model of the Borrowers;
 
(vii)         evidence of any necessary regulatory approval of any governmental
bodies; and
 
 
6

--------------------------------------------------------------------------------

 
 
(viii)        such other documents, instruments, agreements, opinions,
certificates and other items as Agent may reasonably request in connection with
this Amendment.
 
(b)           Representations and Warranties; No Event of Default.  As of the
date hereof (a) the representations and warranties contained herein and in the
Loan Agreement shall be true and correct in all material respects (both
immediately before and after giving effect to consummation of the transactions
contemplated hereby), except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case it shall be true
and correct in all material respects as of such earlier date; and (b) no Event
of Default has occurred and is continuing.
 
(c)           Proceedings.  All corporate and limited liability company and
other proceedings taken by Borrowers in connection with the transactions
contemplated hereby and all agreements, instruments, certificates and other
documents relating thereto shall be in form and substance reasonably
satisfactory to Agent, as determined in its discretion.
 
(d)           Minimum Availability.   On the Amendment No. 2 Effective Date, the
Borrowers shall have Availability under the Revolving Facility of not less than
$85,000,000.
 
(e)           Fees.  Borrowers shall pay to Agent for its own account fees in
the amounts and at the times specified in the fee letter dated as of November
28, 2012.  The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Borrowers shall pay counsel for Agent all reasonable fees and all
expenses for which invoices have been presented.
 
12.           Agreement to Pay All Fees and Expenses. Borrowers shall pay all
reasonable fees and out-of-pocket expenses to Agent and Agent’s counsel that are
incurred in connection with the preparation, negotiation and execution of this
Amendment, to the extent not reimbursed on the Amendment No. 2 Effective Date.
 
13.           Waiver of Claims.  Borrowers hereby agree that this Amendment is a
reasonable agreement among the parties in connection with the current facts and
circumstances related to Borrowers’ business and is in keeping with the tenor of
the Loan Agreement, and Borrowers hereby completely and generally waive,
release, remise, acquit and forever discharge the Lenders and their respective
affiliates, present and past officers, directors, agents, attorneys,
predecessors, successors, insurers, parent, subsidiary and sibling corporations
and entities, and assigns (collectively, the “Bank Releasees”) of and from any
and all past and present claims, damages or causes of action arising or relating
in any way to the actions of the Bank Releasees relating to the Loan Agreement,
this Amendment, the Transaction Documents or any other agreement among the
parties, which Borrowers ever had or now has against the Bank Releasees, or any
of them.
 
14.           Miscellaneous.
 
(a)           No modification, rescission, waiver, release, or amendment of any
provision of this Amendment shall be made, except by a written agreement signed
by Borrowers and a duly authorized officer of each Lender.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           This Amendment may be executed in any number of counterparts, and
by Lenders and Borrowers on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all of which shall together
constitute one and the same Amendment.
 
(c)           The provisions of this Amendment are independent of, and separable
from, each other, and no such provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other such provision
may be invalid or unenforceable in whole or in part. If any provision of this
Amendment is prohibited or unenforceable in any jurisdiction, such provision
shall be ineffective in such jurisdiction only to the extent of such prohibition
or unenforceability, and such prohibition or unenforceability shall not
invalidate the balance of such provision to the extent it is not prohibited or
unenforceable nor render prohibited or unenforceable such provision in any other
jurisdiction.
 
(d)           The terms of this Amendment, the Loan Agreement and the
Transaction Documents shall be cumulative except to the extent that they are
specifically inconsistent with each other, in which case the terms of this
Amendment shall prevail.
 
(e)           This Amendment, the Loan Agreement, and the other Transaction
Documents constitute the entire agreement and understanding between the parties
hereto with respect to the transactions contemplated hereby and supersede all
prior negotiations, understandings, and agreements among such parties with
respect to such transactions, including, without limitation, those expressed in
any commitment letter delivered by Lenders to Borrowers.
 
(f)           THIS AMENDMENT, AND THE TRANSACTIONS EVIDENCED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED UNDER, THE INTERNAL LAWS OF THE STATE OF COLORADO,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, AS THE SAME MAY FROM TIME TO
TIME BE IN EFFECT, INCLUDING, WITHOUT LIMITATION, THE UNIFORM COMMERCIAL CODE AS
IN EFFECT IN THE STATE.
 
(g)           BORROWERS AND LENDERS AGREE THAT ANY ACTION OR PROCEEDING TO
ENFORCE, OR ARISING OUT OF, THE TRANSACTION DOCUMENTS MAY BE COMMENCED IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF COLORADO, AND
BORROWERS WAIVE PERSONAL SERVICE OF PROCESS AND AGREE THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO BORROWERS, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE STATE
OR THE UNITED STATES.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)           BORROWERS AND LENDERS HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWERS OR LENDERS MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED THERETO. BORROWERS REPRESENT
AND WARRANT THAT NO REPRESENTATIVE OR AGENT OF ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. BORROWERS ACKNOWLEDGE THAT THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS PARAGRAPH.
 
(i)            ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWERS) AND US
(LENDERS) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THE TRANSACTION DOCUMENTS, WHICH ARE THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
 


[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
BORROWERS:
 
AIR METHODS CORPORATION
 
ROCKY MOUNTAIN HOLDINGS, L.L.C.
  by: Air Methods Corporation, its sole member
         
By:  
/s/ Trent J. Carman
 
By:  
/s/ Trent J. Carman
 
Name:
Trent J. Carman
 
Name:
Trent J. Carman
 
Title:
Chief Financial Officer
 
Title:
Chief Financial Officer
             
MERCY AIR SERVICE, INC.
 
LIFENET, INC.
             
By:  
/s/ Trent J. Carman
 
By:  
/s/ Trent J. Carman
 
Name:
Trent J. Carman
 
Name:
Trent J. Carman
 
Title:
Chief Financial Officer
 
Title:
Chief Financial Officer
             
FSS AIRHOLDINGS, LLC
 
CJ SYSTEMS AVIATION GROUP, INC.
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
             
SPECIAL JET SERVICES, LLC
 
AIR METHODS TRANSPORT COMPANY
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
             
UNITED ROTORCRAFT SOLUTIONS, LLC
 
OF AIR HOLDINGS CORPORATION
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
OMNIFLIGHT HELICOPTERS, INC.
 
OMNIFLIGHT HELICOPTER SERVICES, INC.
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
             
OMNI TRANSPORT SYSTEMS,
ALABAMA, LLC
 
OMNI TRANSPORT SYSTEMS,
CHARLESTON, LLC
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
             
NATIVE AIR SERVICES, INC.
 
NATIVE AMERICAN AIR AMBULANCE, INC.
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
             
NATIVE AMERICAN AIR AMBULANCE, LLC
 
ENCHANTMENT AVIATION, INC.
              By: /s/ Trent J. Carman    By: /s/ Trent J. Carman    Name:
Trent J. Carman
  Name:
Trent J. Carman
  Title:
Chief Financial Officer
  Title:
Chief Financial Officer
             
OTS (SUB), LLC
                    By: /s/ Trent J. Carman          Name:
Trent J. Carman
        Title:
Chief Financial Officer
       

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:



 
As Lender and Agent:
           
 KEYBANK NATIONAL ASSOCIATION
           
By:
/s/ Michelle K. Bushey
   
Name:
Michelle K. Bushey
   
Title:
Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
As Lender, Joint Lead Arranger and Co-Syndication Agent:
           
BANK OF AMERICA, N.A.
           
By:
/s/  Robert Likos
   
Name:
Robert Likos
   
Title:
Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
As Lender, Joint Lead Arranger and Documentation Agent:
           
PNC BANK, NATIONAL ASSOCIATION
           
By:
/s/  Philip K. Liebscher 
   
Name:
Philip K. Liebscher
   
Title:
Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
As Lender, Joint Lead Arranger and Co-Syndication Agent:
           
COMPASS BANK
           
By:
/s/  Gregory P. Boushelle
   
Name:
Gregory P. Boushelle
   
Title:
Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.
           
By:
/s/  Brennon J Crist
   
Name:
Brennon J Crist
   
Title:
Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, N.A.
           
By:
/s/  André A. Nazareth
   
Name:
André A. Nazareth
   
Title:
Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
BOKF, NA dba Colorado State Bank and Trust
           
By:
/s/  Matthew J. Mason
   
Name:
Matthew J. Mason
   
Title:
Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK
           
By:
/s/  Julia Harman
   
Name:
Julia Harman
   
Title:
Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
UMB BANK COLORADO, N.A.
           
By:
/s/  John Mastro
   
Name:
John Mastro
   
Title:
Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF THE WEST
           
By:
/s/  Stan Adelstein
   
Name:
Stan Adelstein
   
Title:
Vice President
 



 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION
           
By:
/s/  Carlos L. Lamboglia
   
Name:
Carlos L. Lamboglia
   
Title:
Vice President
 

 
 

--------------------------------------------------------------------------------